Order and judgment unanimously reversed on the law without costs and motion denied. Memorandum: We reject the contentions of defendants Ferraro, McNally and O’Connell that factual issues exist whether plaintiff Bank fraudulently induced their execution of personal guaranties and whether the Bank failed to protect and preserve certain collateral. Each guaranty expressly provides that the guarantor’s obligations are independent of any duty plaintiff may have to protect or preserve collateral, and defendants failed to allege or show that plaintiff made the alleged misrepresentations with an intent to defraud.
Reversal is nevertheless required because factual issues exist whether plaintiff interfered with or prevented the occurrence of conditions which would have terminated defendants’ liability under the guaranties and whether, as a result, defendants are relieved of their obligations under those guaranties (see, Canterbury Realty & Equip. Corp. v Poughkeepsie Sav. Bank, 135 AD2d 102, 107; Bass v Sevits, 78 AD2d 926, 927; Meyer v Custom Manor Homes, 4 AD2d 488, 491). (Appeal from Order and Judgment of Supreme Court, Erie County, Mintz, J. — Summary Judgment.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.